DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/27/2021 has been entered.


Status of claims
This office action is in response to the amendment received on 10/27/2021.
Claims 1, 12 and 17 were amended.
Claim 16 was previously withdrawn.
Claims 1-6, 8-10, 12, 14-15-19 and 26-28 are pending.
Claims 1-6, 8-10, 12, 14-15, 17-19 and 26-28 were examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-10, 12, 14-15, 17-19 and 26-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1 and 17 were amended to recite “receiving an access request for the first seal contract to verify an identity of the user from a certification authority; granting the certification authority access to the first seal contract to verify the identity of the user”. 

The specification as filed recites, inter alia:
“[0045] The next step is the certification process, in which the user provides the 'UserData', digitally signed and hashed 'UserData', and the 'Sealed UserRecord Address' 266 to a certification authority 252. The data is signed by the user's private key. This data may be shared with the certification authority 252 over an encrypted and secure channel, so that only the certification authority can decrypt and access the data. The certification authority 252 then verifies if the UserRecord has been created and sealed by the user 250 and if the user own's the record and the associated Seal Contract 262 by performing a certification process 268...[0052] The transaction to create this new Seal Contract 270 on the blockchain is signed by the certification authority's private key. When the transaction to create the new Seal Contract 270 is mined, the certification authority 252 gets an address of the contract, which is referred to as the 'Sealed VerificationRecord Address' 276. 
[0053] Next the certification authority creates a new smart contract, referred to as the 'Certification Contract' 272 by providing the Sealed UserRecord Address 264, Certification Token and Sealed VerificationRecord Address 276 as the input data 278 to the contract. When the transaction to create the Certification Contract 272 is mined, the certification authority gets an address of the contract, which is referred to as the 'CertificationRecord Address' 280, and shares this address with the user. This completes the user certification process. The certification process establishes the ownership of the blockchain account (and its associated public-private key-pairs) to a real user 250 whose identity is verified by the certification authority 252. The certification token can be used to set a validity or a timeout period for a key-pair. After the timeout of the certification of key- pair, the certification process has to be done again. This certification renewal process adds additional security and prevents against any misuse of keys.”

Therefore, as the specification as filed does not recite how an access request is received from a certification authority and in which manner this access is granted. The specification recites a certification process in which the user provides certain data to a certification authority (paragraph [0045]). However, there is no indication that the certification authority is "granted" access to the first seal contract after a request, as claimed. In addition, a fair reading of the specification as filed would lead one of  shared with the certification authority 252 over an encrypted and secure channel, so that only the certification authority can decrypt and access the data." However, the specification clearly recites "decrypt and access the data' is a result (language “so that”) of sharing the data through an "encrypted and secure channel". In other words, while the specification as filed requires certain data elements to be shared with the certification authority, over an encrypted and secure channel, in order for the certification authority to be able to access to this data, the claims were amended to recite an embodiment in which an access request from the certification authority is received, followed by the step of "granting... access to... contract...". The specification as filed does not provide a lexicographic definition for the terms. Evidence that the claimed language is broader than what is recited in the specification refers to the definition of a "grant/deny access"1, which equates "to give/refuse permission to see". In other words, while the disclosure specifically recites that the data is "shared" via an "encrypted and secure channel", the claims were amended to merely require permission to access the data to be granted. Therefore, the specification as filed does not provide sufficient written description for the claimed language (see MPEP 2161.01). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. Dependent claims 2-6, 8-10, 12, 14-15, 18, 19 and 26-28 are also rejected since they depend on claims 1 and 17, respectively.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-10, 12, 14-15, 17-19 and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 17 were amended to recite: “receiving an access request for the first seal contract to verify an identity of the user from a certification authority”. It is unclear by the claim language whether the language “from a certification authority” refers to “receiving an access request” (i.e. “receiving an access request… from a certification authority”), or whether it refers to “to verify” (i.e. “request for the… contract to verify an identity… from a certification authority”). This duality renders the scope of the claims unclear. Dependent claims 2-6, 8-10, 12, 14-15, 18, 19 and 26-28 are also rejected since they depend on claims 1 and 17, respectively.

Response to Arguments/Amendments
Claim rejections - 35 USC § 112(a)
Applicant’s amendments and arguments (see remarks, pages 3 and 4, filed on 10/27/2021), with respect to the rejection of claims 1-6, 8-10, 12, 14-15, 17-19 and 26-28 under 35 USC § 112(a) have been fully considered. Examiner finds Applicant's arguments persuasive in view of the submitted amendments, therefore the rejections were withdrawn. However, upon further consideration, new grounds of rejection under 35 USC § 112(a) were made for claims 1-6, 8-10, 12, 14-15, 17-19 and 26-28 in view of the amended language.

Claim rejections - 35 USC § 112(b)
Applicant’s amendments and arguments (see remarks, page 4, filed on 10/27/2021), with respect to the rejection of claims 1-6, 8-10, 12, 14-15, 17-19 and 26-28 under 35 USC § 112(b) have been fully considered. Examiner finds Applicant's arguments persuasive in view of the submitted amendments, therefore the rejections were withdrawn. However, upon further consideration, new grounds of rejection under 35 USC § 112(b) were made for claims 1-6, 8-10, 12, 14-15, 17-19 and 26-28 in view of the amended language.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US Patent Literature
Chapman et al. (US 2018/0225640 A1) disclose systems and methods for issuing and tracking digital tokens within distributed network nodes, including conducting a poll of network nodes to identify queried data based on hash values identifying blocks, and then determining whether the data within the identified blocks is accurate.

Foreign Patent Literature
Zhou (CN 106411506 B) discloses key derivation method and device suitable for digital cash, including deriving a father's private key, father's public key, father chain's code and sub-key index to obtain sub-private key, sub-public key and subchain code.

Non-Patent Literature
Zhang et al. (NPL 2017, listed in PTO-892 as reference "U") disclose Poster: Towards Fully Distributed User Authentication with Blockchain, including a smart contract which grants different permissions to each website/application will be attached to the user’s identity in the blockchain. When a user logs in a website/application, the service provider employs a challenge-response protocol 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/E.C./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Grant/deny access to.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/grant%2Fdeny%20access%20to. Accessed 25 Feb. 2022.